United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 00-3674
                                ___________

Jason M. Green,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
David Raymond Newell; Paul Q.          * Appeal from the United States
Koneck; Dennis Roof; Thomas            * District Court for the
Robbins; Samuel Hoskins; Kent          * District of Nebraska.
N. Whinnery; Herbert M. Fitle;         *
Richard A. Cerveny; Paul C.            * [UNPUBLISHED]
Pennington; Dennis Stecki; Wayne       *
E. Melcher; R. Ourada, #812; M. Kiley, *
#1350; D. Moore, #0976; Thomas         *
Shaffer; James Cisar; Gaylon Kuchel; *
Hal Daub; John Packett; Clay Michels; *
James N. Skinner; Martin Conboy;       *
Margaret Lawse; Omaha Police           *
Department; Omaha/Douglas County *
Building Commission; County of         *
Douglas; City of Omaha; Jack           *
O'Donnell; Mike London,                *
                                       *
            Appellees.                 *
                                 ___________

                          Submitted: November 30, 2001
                             Filed: December 14, 2001
                              ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                                     ___________

PER CURIAM.

       Jason M. Green appeals the district court's1 judgment for defendants following
a jury trial in his 42 U.S.C. § 1983 action. He also appeals the district court's2 earlier
dismissal of several of his claims and defendants, and the various discovery, case
management, and evidentiary rulings of the district court judges and two magistrate
judges.3

      Having carefully reviewed the record, we determine that the dismissal of
portions of Green's complaint for failure to state a claim was proper, see Sisley v.
Leyendecker, 260 F.3d 849, 850 (8th Cir. 2001)(standard of review); that the evidence
amply supported the jury's verdict, see Cross v. Cleaver, 142 F.3d 1059, 1066 (8th Cir.
1998)(standard of review); that the trial rulings were proper, see DiCarlo v. Keller
Ladders, Inc., 211 F.3d 465, 467 (8th Cir. 2000) (standard of review); that the grant
of judgment as a matter of law on the one claim not submitted to the jury was proper,
see Kinserlow v. CMI Corp., 217 F.3d 1021, 1025 (8th Cir. 2000) (standard of
review); that the various discovery orders were not an abuse of discretion, see In re
Missouri Dep't of Natural Res., 105 F.3d 434, 435 (8th Cir. 1997) (standard of
review); that the orders declining to disqualify counsel were proper, see Cole v.
Ruidoso Mun. Sch., 43 F.3d 1373, 1383 (10th Cir. 1994) (standard of review); and


      1
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
      2
       The Honorable William G. Cambridge, then Chief Judge, United States
District Court for the District of Nebraska, now retired.
      3
       The Honorable Kathleen A. Jaudzemis, United States Magistrate Judge for the
District of Nebraska, and the Honorable Thomas D. Thalken, United States
Magistrate Judge for the District of Nebraska, to whom the case was referred for
disposition of pretrial matters pursuant to 28 U.S.C. § 636(b)(1)(A).

                                           -2-
that the magistrate judge's decision not to recuse herself was not erroneous, see In re
Fed. Skywalk Cases, 690 F.2d 1175, 1183 (8th Cir. 1982)(standard of review).

       Accordingly, we affirm. See 8th Cir. R. 47B. Green's motion to file his reply
brief out of time is granted. The motion of the City of Omaha to strike Green's
appendix and part of his addendum is granted as to documents that were not before
the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-